Exhibit 10.3

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT, dated as of September 25, 2020 (this
“Agreement”), is entered into by and among BBX Capital Corporation, a Florida
corporation (“Parent”), and BBX Capital Florida LLC, a Florida limited liability
company (“New BBX Capital”). Each of Parent and New BBX Capital is referred to
herein as a “Party” and collectively as the “Parties.” Capitalized terms used in
this Agreement and not otherwise defined shall have the meanings ascribed to
such terms in the Separation Agreement (as defined below).

RECITALS

WHEREAS, pursuant to that certain Separation and Distribution Agreement (the
“Separation Agreement”) dated as of the date hereof, by and among Parent and New
BBX Capital,  Parent and New BBX Capital have set out the terms on which, and
the conditions subject to which, they wish to implement the Spin-Off of New BBX
Capital, which prior to the Spin-Off is to be converted into a Florida
corporation; and

WHEREAS, in connection with the foregoing, the Parties have entered into this
Agreement to allocate, among Parent and New BBX Capital, Assets, Liabilities and
responsibilities with respect to certain employee compensation, benefits, labor
and other employment matters, all pursuant to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01 Definitions.   As used in this Agreement, the following terms shall
have the meanings indicated below:

“Closing Plan Year” means the calendar year in which the Effective Time occurs.

“COBRA” shall have the meaning specified in Section 2.03(d).

“Code” means the Internal Revenue Code of 1986, as amended.

“Continuing Employee” means each of Alan B. Levan, John E. Abdo, Raymond S.
Lopez and each other Employee of Parent to continue as an Employee of Parent
following the Spin-Off as determined by Parent prior to the Spin-Off, in each
case, in their capacities as Employees of Parent. For the avoidance of doubt, an
Employee shall be deemed a “Continuing Employee” if he or she is expected to
serve as an Employee of both Parent and New BBX Capital following the Spin-Off.

“Employee” means with respect to any entity, an individual who is considered,
according to the payroll and other records of such entity, to be employed by
such entity, whether active or inactive, on disability leave, or on other leave
of absence.

“Employment Agreement” means each individual employment, offer, retention,
consulting, change in control, split dollar life insurance, sale bonus,
incentive bonus, severance, restrictive covenant or other employment related or
individual compensatory agreement between any current or former employee and
Parent or any of its Affiliates (including New BBX Capital and its
subsidiaries), in each case, that is related to the New BBX Capital Business,
other than those between Parent and any Continuing Employee, in his or her
capacity as an employee of Parent. 

“Employment Claim” means any actual, threatened or potential lawsuit,
arbitration, ERISA claim, or federal, state, or local judicial or administrative
proceeding of whatever kind involving a demand by or on behalf of or relating to
an employee, former employee, job applicant, intern or volunteer, independent
contractor, leased

 

 

--------------------------------------------------------------------------------

 

 

employee, or anyone claiming to be an employee or joint employee, or by or
relating to a collective bargaining agent of employees, or by or relating to any
federal, state, or local government agency alleging liability against an entity
as an employer or against an employee pension, welfare or other benefit plan, or
an administrator, trustee or fiduciary thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Former New BBX Capital Employee” means former Employees of Parent or its
Affiliates (including members of the New BBX Capital Group) whose last
employment with Parent or its Affiliates before the Effective Time was with a
New BBX Capital Entity or was not primarily related to the Bluegreen Business.

“IRS” means the United States Internal Revenue Service.

 “New BBX Capital” has the meaning specified in the preamble of this Agreement.

“New BBX Capital Benefit Plans” means any Plan that is sponsored or maintained
by New BBX Capital or a New BBX Capital Entity.

“New BBX Capital Employee” means each Employee of Parent or any member of the
Parent Group or New BBX Capital or any member of the New BBX Capital Group
immediately prior to the Effective Time other than Continuing Employees who will
not be Employees of both Parent and New BBX Capital following the Spin-Off, in
each case, in their respective capacities as Employees of New BBX Capital or its
subsidiaries (and, for the avoidance of doubt with respect to Continuing
Employees who will be Employees of both Parent and New BBX Capital following the
Spin-Off, not in their respective capacities as Employees of Parent).

“New BBX Capital FSAs” has the meaning specified in Section 2.03(c).

“New BBX Capital Health and Welfare Benefit Plans” has the meaning specified in
Section 2.03(b).

“New BBX Capital Retirement Plan” has the meaning specified in Section 2.02(b).

“Parent”  has the meaning specified in the preamble of this Agreement.

“Parent Benefit Plan” means any of (i) the Parent Health and Welfare Benefit
Plans and the Parent Retirement Plan, and (ii) any other Plan that, as of the
close of business on the Business Day before the Effective Time, is sponsored or
maintained solely by Parent.

“Parent FSAs” has the meaning specified in Section 2.03(c).

“Parent Group” means, for purposes of this Agreement only, Parent Group other
than Bluegreen Vacations Corporation and Bluegreen Vacations Corporation’s
direct and indirect subsidiaries.

“Parent Health and Welfare Benefit Plans” means the health and welfare plans
sponsored and maintained solely by Parent, including any flexible benefit plan.

“Parent Retirement Plan” means the BBX Capital Corporation 401(k) Plan, as in
effect immediately prior to the Effective Time.

“Party” and “Parties” have the meanings specified in the preamble of this
Agreement.

“Plan” means any plan, policy, arrangement, contract or agreement providing
compensation or benefits for any group of Employees or individual Employee, or
the dependents or beneficiaries of any such Employee(s), whether formal or
informal or written or unwritten, and including, without limitation, any means,
whether or not legally required, pursuant to which any benefit is provided by an
employer to any Employee or the beneficiaries of any such Employee. The term
“Plan” as used in this Agreement does not include any Contract relating to
settlement



 

 

--------------------------------------------------------------------------------

 

 

of actual or potential Employment Claims. Notwithstanding the foregoing, no
Employment Agreement will constitute a “Plan” for purposes hereof.

“Plan Payee” means an individual who is entitled to payment of Plan benefits in
his or her capacity as a beneficiary with respect to the benefits of a deceased
participant in the Plan or an alternate payee under a qualified domestic
relations order within the meaning of Section 414(p)(1)(A) of the Code and
Section 206(d)(3)(B)(i) of ERISA with respect to the benefits of a participant
in the Plan.

“Separation Agreement” has the meaning specified in the recitals of this
Agreement.

“WARN” has the meaning specified in Section 3.01.

Section 1.02 Interpretation; Construction.

(a) Unless the context of this Agreement otherwise requires: (i) words of any
gender include each other gender and neuter form; (ii) words using the singular
or plural number also include the plural or singular number, respectively;
(iii) derivative forms of defined terms will have correlative meanings; (iv) the
terms “hereof,” “herein,” “hereby,” “hereto,” “herewith,” “hereunder” and
derivative or similar words refer to this entire Agreement; (v) the terms
“Article,” “Section,” and “Schedule” refer to the specified Article, Section, or
Schedule, as the case may be, of this Agreement and references to “paragraphs”
or “clauses” shall be to separate paragraphs or clauses, respectively, of the
section or subsection in this Agreement in which the reference occurs; (vi) the
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation;” (vii) the word “or” shall be disjunctive but
not exclusive; (viii) the phrase “to the extent” shall mean the degree to which
a subject or other thing extends, and such phrase shall not mean simply “if;”
and (ix) the terms “writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.

(b) Unless the context of this Agreement otherwise requires: references to
Contracts (including this Agreement) and other documents or Laws shall be deemed
to include references to such Contract or Law as amended, restated, supplemented
or modified from time to time in accordance with its terms and the terms hereof,
as applicable, and in effect at any given time (and, in the case of any Law, to
any successor provisions).

(c) Unless the context of this Agreement otherwise requires, references to any
federal, state, local, or foreign statute or Law shall include all regulations
promulgated thereunder. 

(d) Unless the context of this Agreement otherwise requires, references to any
Person include references to such Person’s successors and permitted assigns, and
in the case of any Governmental Authority, to any Person succeeding to its
functions and capacities.

(e) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent. The Parties acknowledge
that each Party and its attorneys have reviewed and participated in the drafting
of this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of a Contract, shall not be applicable to the
construction or interpretation of this Agreement.

(f) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified. If any action is to be
taken or given on or by a particular day, and such day is not a Business Day,
then such action may be deferred until the next Business Day.

(g) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP unless the context otherwise requires.



 

 

--------------------------------------------------------------------------------

 

 

ARTICLE II
EMPLOYEES AND EMPLOYEE BENEFITS

Section 2.01 Employment.

(a) Employment of Employees of New BBX Capital and Parent. At or prior to the
Effective Time, Parent and New BBX Capital shall take all steps necessary and
appropriate to continue, or cause to become effective, (i) the employment of the
New BBX Capital Employees by New BBX Capital or the applicable New BBX Capital
Entity, and (ii) the employment of the Continuing Employees by Parent or the
applicable Parent Entity. The Parties shall cooperate to effect any transfers of
employment contemplated by this Section 2.01 in a manner that does not result in
severance or termination payments or benefits becoming due to any affected
Employee.

(b) Allocation of Responsibilities as Employer; Assumption of Employment-Related
Liabilities. At the Effective Time, New BBX Capital shall assume responsibility
as employer of the New BBX Capital Employees who are not immediately prior to
the Effective Time employees of another member of the New BBX Capital Group.
 Notwithstanding anything herein to the contrary, New BBX Capital does not
assume and shall not be responsible for any Liability related to the employment
or retention of New BBX Capital Employees or Former New BBX Capital Employees
who are or were, as applicable, employed by another member of the New BBX
Capital Group prior to the Effective Time. The retention and/or terms of
employment of any New BBX Capital Employee who immediately prior to the
Effective Time is employed by a member of the New BBX Capital Group shall not be
impacted by the terms of this Agreement.

(c) Employment Agreements.  At or prior to the Effective Time, the Parties shall
cause New BBX Capital to assume, perform and be solely and exclusively
responsible for all obligations and Liabilities with respect to all Employment
Agreements between Parent and New BBX Capital Employees (other than Alan B.
Levan, John E. Abdo, Jarett S. Levan and Seth M. Wise); provided, however, (i)
New BBX Capital shall not assume, perform or be responsible for any Employment
Agreement between New BBX Capital Employees and any other member of the New BBX
Capital Group existing at the Effective Time and (ii) any employment agreements
with Alan B. Levan, John E. Abdo, Jarett S. Levan and Seth M. Wise shall, as
described in the Information Statement, be entered into following the Effective
Time, and be subject to the approval of New BBX Capital’s Compensation
Committee.  On and after the Effective Time, Parent and its Affiliates (other
than New BBX Capital Entities) shall have no obligations or liabilities with
respect to any Employment Agreements with New BBX Capital.  

(d) Service Credit. From and after the Effective Time,  New BBX Capital shall,
or shall cause the applicable New BBX Capital Entity who is the Employer of the
Employee to, give New BBX Capital Employee full credit for determining the
amount of paid time off, vacation or sick leave, and the level of employer
contributions under any defined contribution retirement plan, and for purposes
of eligibility to participate and vesting (but not benefit accruals (if
applicable)) under any employee benefit plans, arrangements, collective
agreements and employment-related entitlements (including under any applicable
pension, defined contribution (for example, 401(k)), deferred compensation,
savings, medical, dental, life insurance, disability, vacation, long-service
leave or other leave entitlements, post-retirement health and life insurance,
termination indemnity, severance or separation pay plans) provided, sponsored,
maintained or by or contributed to New BBX Capital or any of its Affiliates
under which such New BBX Capital Employee is eligible to participate after the
Effective Time for such New BBX Capital Employee’s service with Parent,  New BBX
Capital or their respective Subsidiaries prior to the Effective Time, to the
same extent recognized by any of Parent,  New BBX Capital and their respective
Subsidiaries immediately prior to the Effective Time, except to the extent such
credit would result in the duplication of benefits for the same period of
service.

(e) Independent Contractors. With respect to any independent contractor
agreements or similar Contract with independent contractors that relate
primarily to the Bluegreen Business and that are with New BBX Capital or a
member of the New BBX Capital Group (and not with Parent or a Parent Group
member), the Parties shall use commercially reasonable best efforts to assign
the applicable Contract and related Liabilities to Parent or an affiliate
designated by Parent. With respect to any independent contractor agreements or
similar Contract with independent contractors that relate primarily to the New
BBX Capital Business and that are with Parent or an affiliate of the Parent
Group (and are not with New BBX Capital or a New BBX Capital Group member), the
Parties shall use commercially reasonable best efforts to assign the applicable
Contract and related Liabilities to New BBX Capital or a member of the New BBX
Capital Group designated by New BBX Capital.  



 

 

--------------------------------------------------------------------------------

 

 

Section 2.02 Employee Benefit Plans.

(a) Status of Plans.  Schedule 2.02 attached hereto lists all Parent Benefit
Plans.

(b) Transfer of Plans.    Effective on the Effective Time, the parties shall
cause Parent to assign, and New BBX Capital to assume, sponsorship of all Parent
Benefit Plans.  From and after the Effective Time, New BBX Capital shall be
sponsor of all Parent Benefit Plans.

(c) Plan Eligibility Issues. For all purposes of all Parent Benefits Plans that
New BBX Capital will assume, New BBX Capital shall administer the Plans from and
after the Effective Time so that service with Parent shall be counted as service
with New BBX Capital. New BBX Capital Employees who, when formerly employed by
Parent, had satisfied the eligibility service requirement under the Parent
Benefit Plans, and their dependents, shall continue to be eligible to
participate in the Plans immediately upon the Effective Time.  New BBX Capital
Employees who, when formerly employed by Parent, had not satisfied the
eligibility service requirement under the Parent Benefit Plans, as well as
employees hired by New BBX Capital on and after the Effective Time, and their
eligible dependents, shall be eligible to participate in the Plans as soon as
they satisfy the Plans’ eligibility service requirement, taking into account
service with Parent.  Participants’ coverage and deferral elections under Parent
Benefit Plans  before the Effective Time shall carry over and be considered
coverage and deferral elections under the assumed New BBX Capital 401(k) Plan
and New BBX health and welfare benefit plans unless and until participants
change their elections.

Section 2.03 Health and Welfare Benefits Issues.

(a) Parent Health and Welfare Benefit Plans.  The Parent Health and Welfare
Benefit Plans shall continue to be responsible for the payments of any claims
for benefits with respect to New BBX Capital Employees that occurred prior to
the Effective Time to the extent such claims are covered under applicable
insurance.

(b) Establishment of New BBX Capital Health and Welfare Benefit Plans.   Except
as otherwise provided in Section 2.03(a) and subject to Section 2.10,  New BBX
Capital will be responsible for all Liabilities associated with claims incurred
prior to the Effective Time by New BBX Capital Employees (other than Continuing
Employees, in their capacities as Employees of Parent) and Former New BBX
Capital Employees and their dependents under the Parent Health and Welfare
Benefit Plans, that are paid on or after the Effective Time, regardless of when
such claims are incurred, filed and/or paid, in each case to the extent such
claims are covered under applicable insurance, and shall promptly reimburse
Parent for any such amounts following receipt from Parent of adequate
documentation.

(c) Flexible Spending Accounts.    With respect to the Parent flexible spending
account plan for medical card and dependent care that New BBX Capital will
assume, the Parties shall take all steps reasonably necessary or appropriate so
that the account balances (positive or negative) under the dependent care
spending account and a medical care spending account plans formerly sponsored by
Parent (the “Parent FSAs”) of each New BBX Capital Employee who has elected to
participate therein in the year in which the Effective Time occurs shall be
transferred on, or as soon as practicable after, the Effective Time from the
Parent FSAs to the corresponding New BBX Capital FSAs.   The New BBX Capital
FSAs shall assume responsibility as of the Effective Time for all outstanding
dependent care and medical care claims under the Parent FSAs of each New BBX
Capital Employee for the year in which the Effective Time occurs and shall
assume the rights of and agree to perform the obligations of the analogous
Parent FSA from and after the day following the date of the Effective Time, in
each case, other than in respect of claims under the Parent FSAs of a Continuing
Employee, in his or her capacity as an Employee of Parent. The Parties shall
cooperate to provide that the contribution elections of each such New BBX
Capital Employee as in effect immediately before the Effective Time remain in
effect under the New BBX Capital FSAs following the Effective Time. As soon as
practicable after the Effective Time, Parent shall transfer to New BBX Capital
an amount equal to the sum of the total contributions made to the Parent FSAs by
New BBX Capital Employees in proportion to the percentage of their account
balances are transferred to the New BBX Capital FSAs,  in respect of the plan
year in which the Effective Time occurs, reduced by an amount equal to the total
claims already paid in respect of such plan year. From and after the Effective
Time, Parent shall (subject to applicable Law) provide New BBX Capital with such
information as New BBX Capital may reasonably request to enable it to verify any
claims information pertaining to a Parent FSA.



 

 

--------------------------------------------------------------------------------

 

 

(d) Continuation Coverage.  Subject to Section 2.10, as of the Effective Time,
New BBX Capital shall assume or retain and shall be responsible for providing
and meeting the continuation coverage requirements imposed by Section 4980B of
the Code and Sections 601 through 608 of ERISA (“COBRA”) or similar state law
for New BBX Capital Employees (other than those that are also Continuing
Employees, in their capacities as Employees of Parent) and all Former New BBX
Capital Employees, as well as their “qualified beneficiaries” (as defined under
COBRA), regardless of whether such Liabilities arose before, on or after the
Effective Time.

(e) 6055/6056 Reporting.  New BBX Capital shall be solely responsible for
ensuring that New BBX Capital complies with the reporting obligations under
Section 6056 of the Code (Reporting of Offers of Coverage) with respect to New
BBX Capital Employees for the Closing Plan Year (including while New BBX Capital
was owned by Parent) and periods after the Effective Time, for which New BBX
Capital has a reporting obligation, provided that Parent shall be responsible
for complying with all reporting obligations with respect to the year prior to
the Closing Plan Year. In this regard, New BBX Capital or the responsible New
BBX Capital Entity shall be responsible for distributing IRS Form 1095-C to
applicable individuals and filing IRS Forms 1094-C and 1095-C with the IRS, all
according to the applicable rules and regulations governing such forms. New BBX
Capital or the responsible New BBX Capital Entity shall be responsible for
compliance with the reporting obligations under Section 6055 of the Code
(Reporting of Enrollment in Minimum Essential Coverage) with respect to all New
BBX Capital Employees who are enrolled in a self-insured medical plan under the
Parent Health and Welfare Benefit Plans. Compliance of this obligation may be
met either through IRS Forms 1094-C and 1095-C or IRS Forms 1094-B and 1095-B,
all in accordance with applicable rules and regulations. The reporting
obligations under Section 6055 of the Code for Employees who are enrolled in a
fully insured medical plan under the Parent Health and Welfare Benefit Plans
shall be met by the applicable insurance carrier or HMO. Parent shall cooperate
with New BBX Capital and the responsible New BBX Capital Entity to provide all
necessary, pre-Effective Time information for New BBX Capital to meet its
reporting obligation, which information shall be complete and accurate (in all
material respects) and timely provided to New BBX Capital.  

(f) Credit for Benefits.  With respect to each Employee and his or her dependent
eligible to participate in any New BBX Capital Health and Welfare Benefit Plan,
New BBX Capital shall (i) waive for any waiting period provision, payment
requirement to avoid a waiting period, pre-existing condition limitation,
actively-at-work requirement and any other restriction that would prevent
immediate or full participation under any New BBX Capital Health and Welfare
Benefit Plans to the extent such waiting period, pre-existing condition
limitation, actively-at-work requirement or other restriction was satisfied by
or would not have been applicable to such New BBX Capital Employee or dependent
under the terms of the welfare plans of New BBX Capital and its Affiliates
(including Parent) immediately prior to the Effective Time, and (ii) give full
credit under the New BBX Capital Health and Welfare Benefit Plans applicable to
such New BBX Capital Employee and his or her dependents for all co-payments and
deductibles satisfied prior to the Effective Time in the Closing Plan Year, and
for any lifetime maximums, as if there had been a single continuous employer.

Section 2.04 Workers’ Compensation.   The Parties shall cooperate with respect
to any notification to appropriate governmental agencies of the disposition and
the issuance of new, or the transfer of existing, workers’ compensation
insurance policies and contracts governing the handling of claims.

Section 2.05  Vacation and Sick Pay Liabilities.  The New BBX Capital Employees
on and after the Effective Time will have the same vested and unvested balances
of vacation and sick leave as credited to the New BBX Capital Employees on
Parent’s or its Affiliate’s payroll system immediately prior to the Effective
Time and (ii) New BBX Capital or the New BBX Entity which is the employer of the
Employee shall continue to accrue vacation and sick leave in effect immediately
prior to the Effective Time.

Section 2.06 Preservation of Right To Amend or Terminate Plans. Except as
otherwise expressly provided in this Agreement or the Separation Agreement, no
provisions of this Agreement shall be construed as a limitation on the right of
Parent or New BBX Capital or any Affiliate thereof to amend any Plan or
terminate its participation therein which Parent or New BBX Capital or any
Affiliate thereof would otherwise have under the terms of such Plan or
otherwise, and no provision of this Agreement shall be construed to create a
right in any Employee or former Employee, or dependent or beneficiary of such
Employee or former Employee, or any Plan Payee under a Plan which such person
would not otherwise have under the terms of the Plan itself.



 

 

--------------------------------------------------------------------------------

 

 

Section 2.07 No Right to Continued Employment or Engagement or Acceleration of
Benefits. Notwithstanding anything to the contrary set forth in this Agreement,
no provision of this Agreement or the Separation Agreement shall be deemed to
guarantee any employee, independent contractor or individual service provider
continued employment or engagement (or any terms or benefits of employment or
engagement) for any period of time or to grant any such person any rights as a
third party beneficiary hereunder, including any right to any compensation or
benefit whatsoever under any Parent Benefit Plan or New BBX Capital Benefit Plan
or otherwise.

Section 2.08 Cash Incentives. At the Effective Time, the participation by each
New BBX Capital Employee (other than those who are also Continuing Employees, in
their capacities as Employees of Parent) in any cash annual bonus, commission,
sign-on, retention, stay bonus, transaction bonus or similar plan or agreement
of Parent or a Parent Group member shall end, and New BBX Capital or the New BBX
Capital Entity which is the employer of the Employee shall assume all
Liabilities with respect to such cash incentives. 

Section 2.09 Equity Compensation Plans.  

(a) Parent Restricted Shares. Parent shall remain responsible for Parent’s
equity compensation plans, including, without limitation, Parent’s Amended and
Restated 2014 Incentive Plan, as amended, and all obligations and Liabilities
related thereto, including the compensation expense association with the
acceleration of vesting of awards previously granted thereunder.  

(b) New BBX Capital Equity Compensation Plans.  On and after the Distribution
Date, New BBX Capital shall be solely responsible for any equity compensation
plans adopted by it and all awards granted thereunder, and, in each case, all
obligations and Liabilities related thereto.

Section 2.10 Liabilities of New BBX Capital Entities.  Notwithstanding anything
herein to the contrary to the extent a New BBX Capital Entity sponsors any Plans
for its Employees, it will retain all responsibility and liability to its
Employees with respect to such plans, whether arising before or after the
Effective Time. 

﻿

ARTICLE III
LABOR AND EMPLOYMENT MATTERS

Notwithstanding any other provision of this Agreement or any other agreement
between New BBX Capital and Parent to the contrary, the Parties understand and
agree as follows:

Section 3.01 WARN Obligations. Before and after the Effective Time, each Party
shall comply in all material respects with the Worker Adjustment and Retraining
Notification Act and similar state and local laws (“WARN”). As of the Effective
Time, New BBX Capital and its Affiliates shall be responsible for all
obligations and liabilities under WARN relating to the New BBX Capital Employees
arising from mass layoffs or plant closings (each as defined under WARN)
occurring on or after the Effective Time, and Parent shall be responsible for
all obligations and liabilities under WARN arising from mass layoff or plant
closings (each as defined under WARN) occurring prior to the Effective Time.

Section 3.02 Last Payroll; Payroll Taxes and Reporting.

(a) In the event the Effective Time is between payroll periods, on the first
ordinary payroll date occurring on or after the Effective Time, New BBX Capital
shall pay to its Employees who were not employed by New BBX Capital immediately
prior to the Effective Time, all unpaid wages and other compensation due and the
parties shall cooperate in good faith to “true up” the amounts paid based on the
number of days in the periods before and after the Effective Time and the
parties shall, to the extent appropriate, reimburse amounts paid to the paying
party.

(b) Parent and New BBX Capital (i) shall, to the extent practicable, treat New
BBX Capital (or a New BBX Capital Group member designated by New BBX Capital) as
a “successor employer” and Parent (or the



 

 

--------------------------------------------------------------------------------

 

 

appropriate Parent Group member) as a “predecessor,” within the meaning of
Sections 3121(a)(1) and 3306(b)(1) of the Code, with respect to New BBX Capital
Employees for purposes of taxes imposed under the United States Federal
Unemployment Tax Act or the United States Federal Insurance Contributions Act,
and (ii) hereby agree to use commercially reasonable efforts to implement the
alternate procedure described in Section 5 of Revenue Procedure 2004-53. Without
limiting in any manner the obligations and Liabilities of the Parties under the
Tax Matters Agreement, New BBX Capital and each New BBX Capital Group member
shall bear its responsibility for payroll tax obligations and for the proper
reporting to the appropriate governmental authorities of compensation of New BBX
Capital Employees earned after the Effective Time.

ARTICLE IV
OTHER MATTERS

Section 4.01 Sharing of Information; Audit Rights with Respect to Information
Provided; Privilege.

(a) Subject to applicable Law, Parent and New BBX Capital shall share, and shall
cause each member of its respective Group to reasonably cooperate with the other
Party hereto to (i) share, with each other and their respective agents and
vendors all participant information reasonably necessary for the efficient and
accurate administration of each of the Parent Benefit Plans and the New BBX
Capital Benefit Plans, (ii) facilitate the transactions and activities
contemplated by this Agreement and (iii) resolve any and all employment-related
claims regarding Employees.

(b) Each of Parent and New BBX Capital, and their duly authorized
representatives, shall have the right to conduct reasonable audits with respect
to all information provided to it by the other Party. The Parties shall
cooperate to determine the procedures and guidelines for conducting audits under
this Section 4.01, which shall require reasonable advance written notice by the
auditing Party. The auditing Party shall have the right to make copies of any
records at its expense, subject to applicable Law.

(c) The foregoing paragraphs (a) and (b) and the other provisions herein
requiring the Parties to cooperate shall not be deemed to be a waiver of the
attorney-client privilege for the Parties nor shall it require the Parties to
waive their attorney-client privilege. In the event of any conflict between the
applicable terms of the Separation Agreement and the terms of this Agreement
with respect to matters relating to attorney-client privilege, the work product
doctrine and all other evidentiary privileges and nondisclosure doctrines, the
applicable terms of the Separation Agreement, as applicable (including
Section 6.8 of the Separation Agreement), shall prevail.

(d) The parties hereby agree that the confidentiality provisions of the
Separation Agreement shall apply to all information and material furnished by
either Party or its representatives hereunder to the other Party or any of its
representatives, including, without limitation, any information shared pursuant
to this Section 4.01.

Section 4.02 Fiduciary Matters.   Each of Parent and New BBX Capital acknowledge
that actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable Law,
and no Party shall be deemed to be in violation of this Agreement if it fails to
comply with any provisions hereof based upon its good faith determination (as
supported by advice from counsel experienced in such matters) that to do so
would violate such a fiduciary duty or standard. Each Party shall be responsible
for taking such actions as are reasonably deemed necessary and appropriate to
comply with its own fiduciary responsibilities and shall release and indemnify
the other Party for any Liabilities caused by the failure to satisfy any such
responsibility.

Section 4.03 Consent of Third Parties.   If any provision of this Agreement is
dependent on the consent of any Third Party  (including any Governmental
Authority) and such consent is withheld, Parent and New BBX Capital shall use
commercially reasonable best efforts to implement the applicable provisions of
this Agreement to the full extent practicable. If any provision of this
Agreement cannot be so implemented due to the failure of such Third Party to
consent, Parent and New BBX Capital shall negotiate in good faith to implement
the provision in a mutually satisfactory manner. The phrase “commercially
reasonable best efforts” as used herein shall not be construed to require the
incurrence of any non-routine or unreasonable expense or Liability or the waiver
of any right.



 

 

--------------------------------------------------------------------------------

 

 

Section 4.04 Reimbursement.   From time to time after the Effective Time, the
Parties shall promptly reimburse one another, upon reasonable request of the
Party requesting reimbursement and the presentation by such Party of such
substantiating documentation as the other Party shall reasonably request, for
the cost of any Liabilities satisfied or assumed by the Party requesting
reimbursement or its Affiliates that are made, pursuant to this Agreement, the
responsibility of the other Party or any of its Affiliates.

ARTICLE V
MISCELLANEOUS

Section 5.01 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties pursuant hereto, shall be deemed to create any relationship between the
Parties other than the relationship set forth herein.

Section 5.02 Assignment; No Third-Party Beneficiaries. This Agreement shall not
be assigned by either Party without the prior written consent of the other
Party, except that each Party may assign (a) any or all of its rights and
obligations under this Agreement to any of its Subsidiaries and (b) any or all
of its rights and obligations under this Agreement in connection with a sale or
disposition of any of its assets or entities or lines of business; provided,
however, that, in each case, no such assignment shall release such Party from
any liability or obligation under this Agreement and any assignee shall agree in
writing to be bound by the terms and conditions contained in this Agreement. Any
attempted assignment or delegation in breach of this Section 5.02 shall be null
and void. This Agreement is for the sole benefit of the Parties to this
Agreement and their respective Subsidiaries and their successors and permitted
assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

Section 5.03 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to
either of the Parties hereto to the same extent as if such successor had been an
original party to this Agreement.

Section 5.04 Survival of Covenants. The covenants and agreements of the Parties
contained in this Agreement shall survive the Distribution and remain in full
force and effect in accordance with their applicable terms.

Section 5.05 Captions. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

Section 5.06 Counterparts.  This Agreement may be executed in two or more
counterparts (including by electronic or .pdf transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of any signature page by facsimile, electronic or pdf.
transmission shall be binding to the same extent as an original signature page.

Section 5.07 Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner.

Section 5.08 Notices.  All notices and other communications among the Parties
shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when delivered by facsimile (solely if receipt is
confirmed) or email (so long as the sender of such email does not receive an
automatic reply from the recipient’s email server indicating that the recipient
did not receive such email), addressed as follows:





 

 

--------------------------------------------------------------------------------

 

 

If to Parent:  

﻿

401 East Las Olas Boulevard, Suite 800

Fort Lauderdale, FL 33301

Attn: Chairman

Email: alevan@bbxcapital.com

Fax: 954-940-5050



with a copy (which will not constitute notice) to:

﻿

Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.

150 West Flagler Street, Suite 2200

Miami, FL 33130

Attn: Alison W. Miller

Fax: 305-789-2642

Email: amiller@stearnsweaver.com

﻿

If to New BBX Capital:  

﻿

401 East Las Olas Boulevard, Suite 800

Fort Lauderdale, FL 33301

Attn: President

Email: jlevan@bbxcapital.com 
                                                           

Fax: 954-940-5050

﻿

with a copy (which will not constitute notice) to:

﻿

Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.

150 West Flagler Street, Suite 2200

Miami, FL 33130

Attn: Alison W. Miller

Fax: 305-789-2642

Email: amiller@stearnsweaver.com

or, in each case, to such other address as the Parties hereto may from time to
time designate in writing.

﻿

Section 5.09 Further Assurances. Each Party hereto agrees that it will execute
and deliver or cause its respective Affiliates to execute and deliver such
further instruments, and take (or cause their respective Affiliates to take)
such other actions, as may be reasonably necessary to carry out the purposes and
intents of this Agreement.

Section 5.10 Amendment; Waiver.  Subject to any limitations expressly set forth
in the Information Statement, except as expressly set forth to the contrary
herein, prior to the Effective Time, this Agreement may be amended and any
provision waived, in whole or in part, by Parent, in its sole discretion, by
execution of a written document evidencing the same delivered to New BBX
Capital. Following the Effective Time, no provision of this Agreement shall be
waived or amended unless in writing and, in the case of a waiver, signed by an
authorized representative of the waiving Party and, in the case of an amendment,
signed by an authorized representative of each Party. No waiver by any of the
Parties of any provision or breach hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent breach hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

Section 5.11 Entire Agreement. This Agreement, the other Ancillary Agreements
and the Separation Agreement constitute the entire agreement among the Parties
relating to the transactions contemplated hereby and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Subsidiaries relating to
the transactions contemplated hereby. No representations, warranties, covenants,
understandings, agreements, oral or otherwise, relating to the transactions



 

 

--------------------------------------------------------------------------------

 

 

contemplated by this Agreement exist between the Parties, except as expressly
set forth in this Agreement, the other Ancillary Agreements or the Separation
Agreement.

Section 5.12 Expenses.  Except as otherwise provided in this Agreement or the
Separation Agreement, whether or not the Distribution or the other transactions
contemplated by the Separation Agreement are consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such costs or expenses.

Section 5.13 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is or is to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that remedies at law for any breach or threatened breach,
including monetary damages, may be inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived by the Parties to this Agreement.

Section 5.14 Effectiveness; Termination.  The effectiveness of this Agreement
and the obligations and rights created hereunder are subject to, and conditioned
upon, the completion of the Distribution pursuant to the terms of the Separation
Agreement and shall terminate automatically without any further action of the
Parties upon a termination of the Separation Agreement prior to the Effective
Time.  Once effective, this Agreement shall remain in force and be binding so
long as any obligations hereunder remain applicable, unless earlier terminated
upon mutual written consent of the Parties.

﻿

[Signature Page Follows]  

 





 

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on the date first written above by their respective duly authorized officers.

﻿

 

 

Raymond S. Lopez

 

 

 

﻿

BBX CAPITAL CORPORATION

 

 

By:  /s/ Ray S. Lopez

Name:  Raymond S. Lopez

Title:    EVP and Chief Financial Officer

﻿

 

﻿

 

﻿

BBX CAPITAL FLORIDA LLC

 

 

By:  /s/ Jarett S. Levan

Name:  Jarett S. Levan

Title:    President and Chief Executive Officer

﻿

﻿





 

 

--------------------------------------------------------------------------------

 

 



Schedule 2.02

BBX Capital Corporation Employee Benefit Plans

﻿

1

401(k)

BBX Capital Corporation 401(k) Plan

Charles Schwab

2

Cigna OAP Medical Plan

BBX Capital Corporation Cigna OAP Medical Plan

Cigna

3

Cigna OAP-HDHP Medical Plan

BBX Capital Corporation Cigna OAP - High Deductible Medical Plan

Cigna

4

Health Savings Account

BBX Capital Corporation Discovery Benefits Health Savings Account

Discovery Benefits

5

PPO Dental Plan

BBX Capital Corporation Cigna Dental PPO Plan

Delta Dental

6

HMO Dental Plan

BBX Capital Corporation Cigna Dental HMO Plan

Delta Dental

7

Vision

BBX Capital Corporation VSP Vision Plan

VSP

8

Basic Life Insurance

BBX Capital Corporation Group Term Life Plan

Life Insurance Co. of North America (Cigna)

9

Basic Accidental Death and Dismemberment

BFC Financial Group Basic Life and Accidental Death & Dismemberment Plan

Life Insurance Co. of North America (Cigna)

10

FSA

BBX Capital Corporation Flexible Spending Account Plan

Discovery Benefits

11

Supplemental Life

BBX Capital Corporation Supplemental Employee, Spouse and Dependent Life Plan

Life Insurance Co. of North America (Cigna)

12

Long Term Disability

BBX Capital Corporation Long Term Disability Plan

Life Insurance Co. of North America (Cigna)

13

Short Term Disability

BBX Capital Corporation Short Term Disability Plan

Life Insurance Co. of North America (Cigna)

14

EAP

BBX Capital Corporation Employee Assistance Program

Morneau Shepell (LifeWorks)

14

Health Advocate

BBX Capital Corporation Health Advocate Program

West HealthAdvocate Solutions

15

Critical Illness

BBX Capital Critical Illness Plan

AFLAC

16

Hospital Indemnity

BBX Capital Hospital Indemnity Plan

AFLAC

17

Accident Insurance

BBX Capital Accident Insurance Plan

AFLAC

﻿



 

 

--------------------------------------------------------------------------------